Citation Nr: 1725728	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or to a service-connected disability.

2.  Entitlement to service connection for residuals of a cerebral vascular accident (CVA), to include as secondary to herbicide exposure or to a service-connected disability.

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) with myocardial infarction prior to November 15, 2013, and from March 1, 2014.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from September
2011 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issues in July 2014 and January 2015.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension and CVA residuals were not incurred in service, were not continuous since service, are not related to service, are not the result of in-service Agent Orange exposure, and are not caused or aggravated by any service-connected disability.

2.  CAD is not productive of congestive heart failure, cardiac hypertrophy or dilatation, or left ventricular ejection fraction 50 percent or less; it results in dyspnea with workload of greater 7 but not greater than 10 metabolic equivalents.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service nor is it secondary to herbicide exposure or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116(f), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Residuals of a CVA were not incurred in or aggravated by service nor are they secondary to herbicide exposure or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116(f), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for an initial rating in excess of 10 percent for CAD with myocardial infarction prior to November 15, 2013, and from March 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection for HTN and CVA Residuals

As these issues are decided on the same legal basis, they will be discussed together.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular disease, including hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii) (2012).
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Initially, the record does not reflect that the Veteran experienced hypertension or suffered a stroke in service.  Service treatment records do not show complaints of, treatment for, or a diagnosis of hypertension or CVA.  In a September 2014 VA examination, he asserted that he was told he had high blood pressure before joining service but could not recall specific details about who told him and he denied being on hypertension medication when he entered active duty.  He further reported being told that his blood pressure was elevated when leaving service but denied being treated for hypertension until 1997.

The examiner noted that the Veteran stated in the April 1968 entrance examination that he had had elevated blood pressure on an employment physical in January 1968 but that he was on no medications, blood pressure was 132/70, and he was asymptomatic.  On the February 1970 separation examination, he reported a history of high or low blood pressure but his blood pressure was 124/82 and no hypertension was noted.  Service treatment records otherwise reflect no findings or complaints of elevated blood pressure, hypertension, or stroke.  Therefore, chronic HTN and residuals of a CVA were not shown in service.

Post-service, VA and private treatment records reflect a notation of "newly diagnosed [hypertension]" in August 1997 (nearly 30 years after service separation), and that the Veteran had a stroke in October 2010 (over 40 years after discharge), with residual left upper and lower extremity hemiparesis and spasticity.  As neither hypertension nor stroke were shown to have manifested until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307, 3.309(a) for chronic diseases does not support a grant of service connection.

As reflected in the Veteran's statements in October 2011 and March 2012, he primarily asserts that his hypertension and CVA residuals are the result of his in-service exposure to Agent Orange, or, alternatively, are secondary to service-connected posttraumatic stress disorder (PTSD) and CAD.  As he served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to Agent Orange.  He is currently service-connected for PTSD and CAD with myocardial infarction.

As to the etiology of hypertension and CVA residuals, the Veteran underwent a VA examination in September 2014.  It was noted that he had sustained a right middle cerebral artery ischemic infarction in October 2010 with residual left upper and lower extremity hemiparesis and spasticity.  Review of the VA treatment records showed that that etiology of the stroke was due to atherosclerotic carotid disease.  

The examiner opined that both the Veteran's hypertension and his stroke were not caused by or related to service.  She noted that service treatment records did not show elevated blood pressures, a diagnosis of hypertension, or stroke during service or within a year of separation.  She further stated that the available scientific/medical evidence did not support the conclusion that either hypertension or ischemic strokes were associated with exposure to Agent Orange.  

Rather, the available evidence showed that the Veteran was diagnosed with hypertension in 1997, 27 years after service separation.  Furthermore, the examiner indicated that the etiology of the Veteran's ischemic stroke was most likely due to atherosclerotic carotid disease and not hypertension or CAD.  She reflected that the Veteran did not have a hemorrhagic stroke, in which uncontrolled hypertension played a significant role, and echocardiogram documented normal heart function, normal left ventricular size, and no thrombus.  This evidence weighs strongly against the claims on both a direct and secondary basis.

In April 2016, a VA examiner reviewed the record and provided opinions regarding any possible secondary service connection.  She opined that the Veteran's hypertension was not caused or increased in severity beyond its natural progression by his PTSD.  The examiner stated that PTSD did not cause hypertension; rather, the cause for his hypertension was primary hypertension (previously called essential hypertension).  

She cited a recent study showing that combat-related trauma and other trauma were not positively associated with any physical condition and noted that the peer-reviewed medical literature did not do not support the conclusion that PTSD aggravated hypertension.  While blood pressure could sometimes increase in states of acute emotional distress, this elevation was transitory.  Furthermore, VA treatment records showed that the Veteran's hypertension was controlled on low dose medications, treatment records did not show association between his PTSD and hypertension, and he was not on medications for PTSD that may increase blood pressure, like certain antidepressants. 

The examiner further opined that the Veteran's stroke was not caused or aggravated by PTSD.  According to the examiner, his stroke was likely due to a combination of his cardiovascular risk factors (hyperlipidemia, hypertension, overweight) causing atherosclerotic carotid disease.  Review of peer-reviewed medical literature did not support the conclusion that PTSD caused strokes.  Strokes were caused by brain ischemia due to thrombosis, embolism, or systemic hypoperfusion, or brain hemorrhage due to intracerebral hemorrhage or subarachnoid hemorrhage; PTSD is not considered a risk factor for the development of a stroke.  Although small studies have suggested the association of PTSD and stroke, current peer-reviewed medical literature and medical experts on the topic did not include PTSD as a proven risk factor.  VA treatment records, moreover, did not show an association between the Veteran's PTSD and his stroke, and there was no evidence that his PTSD had aggravated his stroke condition.

Finally, the examiner opined that the Veteran's hypertension and stroke were not caused or aggravated by his CAD.  According to the examiner, while some of the risk factors associated with the development of primary hypertension (like advancing age, family history, physical inactivity, and dyslipidemia) were also associated with CAD, this did not imply that CAD causes hypertension.  On the contrary, hypertension was a common risk factor associated with the development of CAD.  

Furthermore, VA treatment records showed that the Veteran's hypertension was controlled on low dose medications, and treatment records did not indicate that his CAD had caused or aggravated his hypertension.  VA treatment records documented the etiology of the Veteran's stroke as ischemic and most likely due to atherosclerotic carotid disease and not due to an intracranial bleed or CAD.  Echocardiogram documented normal heart function, normal left ventricular size and function, and no thrombus or source of emboli, and there was is no documented atrial fibrillation (sometimes associated with CAD).

The Board finds the September 2014 and April 2016 opinions highly probative.  The September 2014 medical opinion that neither HTN or stroke residuals were the result of in-service Agent Orange exposure was based opinion on several factors: that the available scientific and medical evidence did not support the conclusion that either hypertension or ischemic strokes were associated with exposure to Agent Orange; the long period of time following separation from service before any such disabilities first manifested; and that fact that the stroke's likely etiology was atherosclerotic carotid disease.  Further, the examiner's rationale was consistent with the evidence of record and there is no medical opinion or other competent evidence contradicting her opinion.

Regarding secondary service connection, in opining that neither hypertension nor stroke residuals were caused or aggravated by either PTSD or CAD, the April 2016 examiner also provided full, thorough and persuasive rationales consistent with the evidence of record.  Such explanations included discussion of the likely etiologies, based on the evidence of record, of such hypertension (primary hypertension) and stroke (atherosclerotic carotid disease related to cardiovascular risk factors not associated with CAD).

She also explained how the most up to date medical literature did not support secondary service connection theories based on PTSD and that the documented treatment records reflected no cause or aggravation relationship between PTSD or CAD and his hypertension or stroke.  She cited such evidence as an echocardiogram showing lack of conditions sometimes associated with CAD, such as atrial fibrillation.  In this regard, while recognizing that blood pressure may elevate during acute emotional stress, the examiner discussed how such elevation was transitory, and noted that, in the Veteran's case, his blood pressure was in fact controlled on low dose medications and the treatment records did not show any association between his PTSD and hypertension.  

Moreover, again, there is no medical opinion or other such competent evidence contradicting the examiner's April 2016 opinions or otherwise relating the Veteran's hypertension or stroke residuals to any service-connected disability either through cause or through aggravation.  Therefore, a preponderance of the evidence is against a finding that either hypertension or stroke residuals began during service, are the result of in-service Agent Orange exposure, or are caused or aggravated by any service-connected disability.  Accordingly, service connection for hypertension and stroke residuals is denied.  

Increased Rating for CAD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's CAD with myocardial infarction is rated under DC 7006, which provides ratings for myocardial infarction.  Under this code, a 100 percent rating is warranted during and for three months following myocardial infarction documented by laboratory tests.  Thereafter, for history of documented myocardial infarction: 100 percent is warranted where there is resulting chronic congestive heart failure, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

60 percent is warranted for more than one episode of acute congestive heart failure in the past 60 year, where workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  30 percent is warranted where workload of greater than 5 METs but not greater than 7 METs results 30 in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  10 percent is warranted where workload of greater than 7 METs but not greater than 10 METs 10 results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In this case, the Veteran's CAD with myocardial infarction was temporarily rated 100 percent from November 15, 2013, to February 28, 2014.  Thus, this period is not being considered for rating purposes, and the Board is only considering the Veteran's initial rating prior to November 15, 2013, and from March 1, 2014.

In a September 2011 VA examination, it was noted that the Veteran's CAD required continuous medication and that he had not had congestive heart failure.  Interview-based METs test was conducted, and it was noted that the lowest activity level at which he reported any symptoms was 3-5 METs, a level consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph), at which point he reported dyspnea.  However, it was estimated that the percentage of the METs level limitation due solely to CAD was 50 percent, with the other medical condition of left hemiplegia also limiting the METs level.  The examiner commented that the Veteran was limited in terms of physical work (e.g. pushing newspaper carts, walking) but that he had more recently been limited by his stroke.  

In a March 2012 addendum, the examiner provided a clarification opinion:

The veteran has a non-obstructive (40% [left anterior descending]) coronary artery lesion.  Although he has coronary artery disease, the functional capacity should not be significantly limited solely by CAD.  On objective testing, he could perform 3-5 Mets, but approximately half of the limitation is due to left leg paralysis.  In the absence of the leg issue, the level of physical activity based solely on the CAD should be 7-10 Mets.

In a September 2014 VA examination, it was noted that the Veteran had no current symptoms but, due to a previous ischemic stroke with residual left hemiparesis, he was not very active and was dependent on a wheelchair for transport.  An echocardiogram showed left ventricular ejection fraction at 60 percent and there was no evidence of cardiac hypertrophy or dilation.  On an interview-based METs test, the Veteran denied experiencing symptoms with any level of physical activity.  

In an April 2016 VA examination, the Veteran denied any cardiac symptoms, including chest pain and shortness of breath.  He remained on medications but had not required recent stress testing.  Exercise stress test was not performed due to his left-sided hemiparesis.  On an interview-based METs test, he again denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner commented that there was no objective evidence that the Veteran's cardiac condition had worsened or deteriorated, and that he was asymptomatic and in stable condition. In September 2016, he presented for treatment with chest tightness.  On testing, there was normal left ventricular ejection fraction at 65 percent.  

In this case, a rating in excess of 10 percent for CAD is not warranted for the periods on appeal.  The record reflects no congestive heart failure, cardiac hypertrophy or dilatation, or left ventricular ejection fraction of 50 percent or less.  Also, while in September 2011 it was estimated that the METs level limitation due to both CAD and left hemiplegia would be 3-5 METs, the same examiner, in March 2012, estimated the level of physical activity based solely on the CAD would be 7-10 METs.  

Such assessment is most consistent with the criteria for a 10 percent rating under DC 7006.  Moreover, it is supported by subsequent interview-based METs testing in September 2014 and April 2016 reflecting no symptoms attributable to CAD with any level of physical activity.  Thus, no higher rating than 10 percent is warranted under DC 6006.

While the Veteran was assessed in April 2016 as being asymptomatic and in stable condition, he has made some subjective complaints including an episode of chest tightness and some limitation in physical work.  However, such symptoms are contemplated in the criteria for the Veteran's rating which include dyspnea, fatigue, angina, dizziness, or syncope for the workload consistent with his disability, as well as a requirement of continuous medication.  

Accordingly, an initial rating in excess of 10 percent for CAD with myocardial infarction prior to November 15, 2013, and from March 1, 2014, is not warranted, and there is no basis for any further staged rating of the Veteran's disability. 

Finally, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a February 2011 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

As to VA's duty to assist, service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided examinations in September 2011, September 2014, and April 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining updated treatment records and the September 2014 and April 2016 examination reports, the agency of original jurisdiction substantially complied with the Board's July 2014 and January 2015 remand instructions.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  



ORDER

Service connection for hypertension, to include as secondary to herbicide exposure or to a service-connected disability, is denied.

Service connection for residuals of a CVA, to include as secondary to herbicide exposure or to a service-connected disability, is denied.

An initial rating in excess of 10 percent for CAD with myocardial infarction prior to November 15, 2013, and from March 1, 2014, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


